In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
MICHAEL SWANN,           *                           No. 13-928V
                         *                           Special Master Moran
             Petitioner, *
                         *                           Filed: December 30, 2014
v.                       *
                         *                           Attorneys’ fees and costs; award
SECRETARY OF HEALTH      *                           in the amount to which
AND HUMAN SERVICES,      *                           respondent does not object.
                         *
             Respondent. *
*********************
Maximillian Muller, Muller Brazil, LLP, Philadelphia, PA, for Petitioner;
Ann Martin, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On December 23, 2014, respondent filed a stipulation of fact concerning
final attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended his
application to request $28,589.87, an amount to which respondent does not object.
The Court awards this amount.

       On November 22, 2013, Michael Swann filed a petition for compensation
alleging that the influenza (“flu”), diphtheria-tetanus-acellular pertussis (“DTaP”),
Hepatitis A (“Hep A”), Hepatitis B (“Hep B”), and/or varicella vaccines, which he
received on November 26, 2010, and February 15, 2012, caused him to suffer
Guillain-Barré syndrome (“GBS”). Petitioner received compensation based upon
the parties’ stipulation. Decision, filed Nov. 21, 2014. Because petitioner received


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
compensation, he is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       Petitioner seeks a total of $28,589.87 in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $28,589.87 in the form of a check made payable to
        petitioner and petitioner’s attorney, Maximillian J. Muller, for
        attorneys’ fees and other litigation costs available under 42 U.S.C. §
        300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2